Citation Nr: 1404555	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as secondary to left thoracic spine hemangioma 

2.  Entitlement to service connection for a right hip disorder, claimed as secondary to left thoracic spine hemangioma. 

3.  Entitlement to service connection for a left hip disorder, claimed as secondary to left thoracic spine hemangioma.

4.  Entitlement to a rating in excess of 20 percent for post-operative residuals of thoracic spine hemangioma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and a Nurse Advisor


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1980 to January 1990. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from a June 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) and March 2009 and February 2010 rating decision of the Roanoke, Virginia, RO.

The June 2007 rating decision awarded an increased rating from 10 to 20 percent for post-operative residuals of the thoracic spine.  The March 2009 rating decision, in pertinent part, denied a petition to reopen a claim of service connection for a right knee disorder.  The February 2010 rating decision, in pertinent part, denied entitlement to service connection for the bilateral hip disorder.  The Veteran perfected separate appeals of those determinations.  See 38 C.F.R. § 20.200 (2013).
  

In March 2011, the Veteran testified during a videoconference hearing before the undersigned, with the Veteran sitting at the RO and the undersigned sitting at the Board's Central Office in Washington, DC.  A transcript of that hearing is associated with the claims file and has been reviewed.

In June 2013, the Board remanded the case to the Appeals Management Center (AMC), in Washington, DC, for additional development.

In the December 2013 Appellate Brief, the Veteran's Service Representative Organization (SRO) notes the Veteran had executed a power of attorney to a private representative in 2012; and, that a copy of the claims file should be provided to the private representative, RWG.  The SRO representative based the notation on a March 2013 letter from Mr. G that notes the Veteran retained him in August 2012, and he filed his paperwork with VA that same month.  The Board notes, however, that a February 2013 Form 21-22 reflects the Veteran appointed the current SRO of record as his representative; and, there is no later-dated POA in the claims file.  Hence, Mr. G is not the Veteran's representative of record with respect to the claims currently before the Board.  See 38 C.F.R. § 14.631 (2013).

Although the SRO representative did not present further argument, the Board notes that the Veteran's SRO representative indicated in the response to the October 2013 Supplemental Statement of the Case (SSOC) that no further argument was submitted, and the Veteran waived the 30-day waiting period.  Hence, the Board shall proceed with review of the appeal.

The issue of entitlement to a rating in excess of 20 percent for post-operative residuals of thoracic spine hemangioma, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.

As noted earlier, in additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

FINDINGS OF FACT

1.  The AMC completed the additional development directed in the June 2013 Board remand.

2.  The preponderance of the evidence shows that the Veteran's right knee disorder  is not due to or aggravated by his post-operative thoracic spine disability.

3.  The preponderance of the evidence shows that the Veteran's bilateral hip disorder is not due to or aggravated his post-operative thoracic spine disorder.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for post-total right knee replacement with degenerative joint disease (DJD) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.310 (2013).

2.  The criteria for an award of service connection for bilateral hip disorder, to include DJD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the June 2007 rating decision on appeal, the Veteran was sent a notice letter in December 2006.  This communication explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter also expressly informed the Veteran how to substantiate a service connection claim and what type of information and evidence was needed to establish a disability rating and effective date in the event service connection is granted.  It also informed him why his prior claim was denied and the evidence needed to reopen it.  The December 2006 letter did not address service connection on a secondary basis, but RO letters of March 2009 and January 2010 provided comprehensive VCAA notice prior to issuance of the March 2009 and February 2010 rating decisions.  The Board finds that the letters, cumulatively, were time- and content-compliant.  38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Records related to Social Security benefits were obtained, and the Board remanded the case for additional medical assessment of any nexus between the Veteran's service-connected low back disorder and his claims related to his lower extremities.  Neither the Veteran nor his representative asserts that there is additional evidence to be obtained, or that VA has failed to seek any records identified as relevant.

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

The Board notes that, at the March 2011 hearing, the undersigned made certain the Veteran was aware of the issues before the Board and that all relevant records were included in the claims file.  The undersigned also suggested actions which would help the Veteran prove his claim and helped the Veteran clearly articulate the basis of his appeal.  The Board then remanded the case to obtain additional records and for another examination.  In light of these factors, the Board finds the duties imposed by Bryant were met.

In light of the above, the Board finds VA has fully assisted the Veteran with his claims, and that the record is sufficiently developed for a decision on the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Virtual and paper claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection Claims

The Veteran asserts that his bilateral hip and right knee disorders are secondary to his post-operative thoracic spine disorder.

Governing Law and Regulations

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability that is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

As noted earlier, service connection is in effect for the post-operative residuals of a thoracic spine disorder, variously diagnosed as thoracic hemangioma and low back pain.  The medical evidence of record shows tri-compartment arthritis of the right knee, status post-total right knee replacement; and DJD of each hip.  Hence, Wallin elements 1 and 2 are shown by the evidence of record; and, the remaining issue is whether either or all are due to the thoracic spine disability, or aggravated by it.

In the June 2013 examination report, the examiner noted that examination did not reveal a condition of the left thoracic spine etiologically related to the circumstances the Veteran had leading to the right knee replacement.  The Veteran had DJD of the right knee joint that eventually led to a knee replacement.

Concerning each hip, the examination report reflects that the objective findings on clinical examination revealed hip pain on abduction range of motion and radiographic evidence of DJD of each hip.

The examiner noted that there was no evidence in the record of a biomechanical abnormality that would have produced findings of the right knee joint leading to the knee replacement or DJD of the hips.  The examiner noted further that his examination of the Veteran did not reveal a biomechanical abnormality originating in the spine to impact the right or left lower extremity.  The Veteran has no limb pelvic tilting alteration in posture nor a misalignment of spine significant enough to cause a misalignment in the either lower extremity, to include the hips.  As a result, the examiner opined the etiology of the DJD of the right knee and each hip  is likely tied to aging and wear from it and not the service-connected thoracic spine condition.

The examiner in June 2013 did not address whether the thoracic spine disability aggravates either disability.  As a result, the Board remanded so the examiner could address that issue.

In an October 2013 addendum reflects that the examiner again conducted a review of the claims file.  The examiner opined there was no probability that the service-connected thoracic spine disability chronically worsened either the right knee or either hip.  The examiner again noted that there were no biomechanical alterations with posture, propulsion in gait, alignment of either lower extremity, or neurological deficits all originating from the spine chronically impacting either
hip or the right knee.

The examination report reflects the examiner conducted a review of the claims file in conjunction with the examination and provided a rationale for the nexus opinion rendered.  The Board finds the examiner's findings and rationale are supported by the evidence of record.  Hence, the Board finds the examination and opinion adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).

Although Wallin elements 1 and 2 are shown by the evidence, the Board is constrained to find the preponderance of the evidence is against a causal or aggravating nexus between the service-connected thoracic spine disability and either the right knee or either hip.  38 C.F.R. § 3.310.

Moreover, service connection on the basis of continuity of symptomatology is not for application here, as the Veteran has not contended to have continuous symptoms since service- rather, he asserts that his current right knee and bilateral hip disorders are secondary to the service-connected spine disability.  

In conclusion, service connection for a right knee or bilateral hip disability must be denied.  In so finding,  the Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to service connection for post-total right knee replacement with DJD, claimed as secondary to left thoracic spine hemangioma, is denied.

Entitlement to service connection for a right hip disorder, to include DJD, claimed as secondary to left thoracic spine hemangioma, is denied. 

Entitlement to service connection for a left hip disorder, to include DJD, claimed as secondary to left thoracic spine hemangioma, is denied.


REMAND

The examiner misread the Board's request related to the thoracic spine as a request for an opinion on etiology.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO will return the claims file to the examiner who conducted the June 2013 examination and provided the October 2013 addendum.

Advise the examiner that the Board is not seeking an opinion on the etiology of the thoracic spine disability but an assessment of the Veteran's current functional impairment due to the disability.

The examiner's attention should again be directed to the February 2007 VA spine examination report.  That report   notes the Veteran reported that his flare-ups could last up to two hours, with an intensity of 9/10; and, during flares he had additional functional impairment of 60 to 70 percent.

The examiner is asked to estimate any additional functional loss in degrees of ROM during the reported flare-ups.  If the examiner cannot do so without resort to speculation, please comment on whether, given the objective evidence on clinical examination, the Veteran's report of a 60-70-percent reduction in  function would be realistic.

In the event that the examiner who conducted the June 2013 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without another examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  After completion of all of the above, the AMC/RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


